DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 13-22 in the reply filed on 11/10/20 is acknowledged.
Claim 23 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/10/20.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15, 17-20, 22, & 24-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13, 24, & 30: Claims 13, 24, & 30 recite the limitation “at least one of a difference in reflection and a difference in remission and an albedo difference” which renders the claims indefinite because the recitation is not proper for a Markush group 
Claims 14-15, 17-20, 22, 25-29, & 31-34: Claims 14-15, 17-20, 22, 25-29, & 31-34 depend from claims 13, 24, or 30 and do not remedy the issues in the independent claims and thus are rejected as indefinite for the same reasons.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-15, 17-20, 22, & 24-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,086,420 (hereafter ‘420) in view of McMaster (US Patent 3,534,574; hereafter ‘574). 
Claims 13, 24, & 30: Claims 1-17 of ‘420 anticipate all the limitations of claims 13, 24, & 30 except that ‘420 teaches deforming by hot-forming instead of by rolling and claim 1 is silent regarding the relative deformation of the thickness and width.
However, ‘574 teaches that hot-forming and hot rolling are art recognized alternatives for deforming metal (col. 3, line 70 – col. 4, line 5).
It would have been obvious to one of ordinary skill in the art at the time of filing to use hot rolling in place of hot forming in the process of ‘420 to deform the blank of ‘420 because as taught by ‘574, they are art recognized alternative techniques for deforming metal and thus hot rolling would have predictably provided the same results as hot forming.
However, it is prima facie obvious to change the shape and size. See MPEP 2144.04(IV)(A) & (B).
Claims 14-15, 17-20, 22, 25-29, & 31-34: See claims 1-17.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
Additionally, the heating time is a result effective variable based on the desired tempering desired and it is prima facie obvious to optimize result effective variables.
‘420 does not teach the relative positions of the marks.
However, aesthetic changes are prima facie obvious. MPEP §2144.04(I).
It is prima facie obvious to change the shape and size. See MPEP 2144.04(IV)(A) & (B).
Given that the mark is formed as desired it is apparent that ‘420 teaches the limitations.
Response to Arguments
Applicant's arguments filed 6/9/21 have been fully considered but they are not persuasive. 
In regards to the 112(b) rejection of claim 13 for the phrase “a difference in reflection or a difference in remission and an albedo difference”; applicant is advised that the amendment reciting “at least one of a difference in reflection and a difference in remission and an albedo difference” does not overcome the 112(b) rejection because as discussed above, lists of alternatives should be in the alternative form by either using Markush language or the conjunction “or” as discussed above. Applicant is advised that the same issue is present in claims 24 & 30 as discussed above.
In regards to applicant’s argument that the amendments to claim 13 overcome the art rejection; the Examiner agrees and said rejection has been withdrawn.
Applicant is advised that the double patent rejection has been maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593.  The examiner can normally be reached on 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James M Mellott/           Primary Examiner, Art Unit 1712